27 A.3d 368 (2011)
302 Conn. 916
STATE of Connecticut
v.
Ada MANGUAL.
SC 18842.
Supreme Court of Connecticut.
Decided September 7, 2011.
Alice Osedach, assistant public defender, in support of the petition.
Leon F. Dalbec, Jr., senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 129 Conn.App. 638, 21 A.3d 510, is granted, limited to the following issue:
*369 "Did the Appellate Court properly conclude that the defendant was not in custody for purposes of Miranda when a police officer interrogated her during the execution of a search warrant on her residence?"